  Case 5:21-cv-01210-FMO-SHK Document 10 Filed 08/23/21 Page 1 of 3 Page ID #:63
                                                                                                     JS-6
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.           ED CV 21-1210 FMO (SHKx)                               Date   August 23, 2021
 Title              Jante M. Thompson, et al. v. Ford Motor Company




 Present: The Honorable             Fernando M. Olguin, United States District Judge
            Gabriela Garcia                                   None                           None
                Deputy Clerk                      Court Reporter / Recorder                Tape No.
                Attorney Present for Plaintiff:                    Attorney Present for Defendant:
                        None Present                                       None Present
 Proceedings:                (In Chambers) Order Remanding Action

      On May 28, 2021, Jante M. Thompson and Alexandra L. Sherman (“plaintiffs”) filed a
complaint (“Complaint”) in the San Bernardino County Superior Court (“state court”) against Ford
Motor Company (“defendant”) asserting state-law claims under California’s Song-Beverly
Consumer Warranty Act (“Song-Beverly Act”), Cal. Civ. Code §§ 1790, et seq., arising from their
purchase of a vehicle in 2018. (See Dkt. 1, Notice of Removal (“NOR”) at ¶ 1); (Dkt. 1-2, Exh. A,
Complaint at ¶¶ 8-33). On July 21, 2021, defendant removed the action on diversity jurisdiction
grounds pursuant to 28 U.S.C. § 1332. (See Dkt. 1, NOR at ¶¶ 9-21).

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized
by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114
S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary appears
affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n. 3, 126
S.Ct. 1854, 1861 n. 3 (2006). Federal courts have a duty to examine jurisdiction sua sponte
before proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574,
583, 119 S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh
v. Y&H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

        “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that
provision, [the removing defendant] must demonstrate that original subject-matter jurisdiction lies
in the federal courts.” Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 33, 123 S.Ct. 366, 370
(2002); Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per curiam)
(noting the “longstanding, near-canonical rule that the burden on removal rests with the removing
defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong presumption
against removal jurisdiction means that the defendant always has the burden of establishing that
removal is proper.”) (internal quotation marks omitted). If there is any doubt regarding the
existence of subject matter jurisdiction, the court must resolve those doubts in favor of remanding




CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                Page 1 of 3
  Case 5:21-cv-01210-FMO-SHK Document 10 Filed 08/23/21 Page 2 of 3 Page ID #:64

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       ED CV 21-1210 FMO (SHKx)                              Date     August 23, 2021
 Title          Jante M. Thompson, et al. v. Ford Motor Company

the action to state court.1 See Gaus, 980 F.2d at 566 (“Federal jurisdiction must be rejected if
there is any doubt as to the right of removal in the first instance.”).

        The court’s review of the NOR and state court Complaint makes clear that the court does
not have subject matter jurisdiction over the instant matter. See 28 U.S.C. § 1441(a); Caterpillar
Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only state-court actions that
originally could have been filed in federal court may be removed to federal court by the
defendant.”). In other words, plaintiffs could not have originally brought this action in federal court,
as plaintiffs do not competently allege facts supplying diversity jurisdiction. Therefore, removal
was improper. See 28 U.S.C. § 1441(a).

        Defendant contends that the amount in controversy threshold is met based on the purchase
price of the subject vehicle and plaintiffs’ request for relief. (See Dkt. 1, NOR at ¶¶ 13-15).
However, defendant fails to take into account any reduction for the use of the vehicle, (see,
generally, id.), and thus has failed to show that the amount in controversy exceeds the
jurisdictional threshold.2 See Schneider v. Ford Motor Co., 756 F.Appx. 699, 701 n. 3 (9th Cir.
2018) (“Consideration of the [u]se [o]ffset [is] appropriate” in determining the amount in
controversy as the Ninth Circuit has “recognized that an estimate of the amount in controversy
must be reduced if a specific rule of law or measure of damages limits the amount of damages
recoverable.”) (internal quotation marks omitted); see, e.g., Mullin v. FCA US, LLC, 2020 WL
2509081, *3 (C.D. Cal. 2020) (“Because Defendants neglected to take the mileage offset into
account, they failed to meet their burden of showing Plaintiff's actual damages based on the
purchase price of the vehicle.”); Maciel v. BMW of N. Am., LLC, 2017 WL 8185859, *2 (C.D. Cal.
2017) (finding amount in controversy not satisfied given defendant’s failure to consider set-off
amount); Chavez v. FCA US LLC, 2020 WL 468909, *2 (C.D. Cal. 2020) (“If the amount of actual
damages is speculative, however, an attempt to determine the civil penalty is equally uncertain.”).3

       Given that any doubt regarding the existence of subject matter jurisdiction must be resolved
in favor of remanding the action to state court, see Gaus, 980 F.2d at 566, the court is not
persuaded, under the circumstances here, that defendant has met its burden. Thus, there is no
basis for diversity jurisdiction.


         1
        An “antiremoval presumption” does not exist in cases removed pursuant to the Class
Action Fairness Act, 28 U.S.C. § 1332(d). See Dart Cherokee Basin Operating Co., LLC v.
Owens, 574 U.S. 81, 89, 135 S.Ct. 547, 554 (2014).
         2
         Under the Song-Beverly Act, a plaintiff is entitled to restitution “in an amount equal to the
actual price paid or payable by the buyer” less the reduction in value “directly attributable to use
by the buyer[.]” Cal. Civ. Code §§ 1793.2(d)(2)(B) & (C).
         3
          Given the above, defendant has failed to show that plaintiffs’ other requests for relief
satisfy the amount in controversy.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                 Page 2 of 3
  Case 5:21-cv-01210-FMO-SHK Document 10 Filed 08/23/21 Page 3 of 3 Page ID #:65

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       ED CV 21-1210 FMO (SHKx)                             Date     August 23, 2021
 Title          Jante M. Thompson, et al. v. Ford Motor Company

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

         Based on the foregoing, IT IS ORDERED THAT:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of San Bernardino for lack of subject matter jurisdiction pursuant to 28
U.S.C. § 1447(c).

         2. The Clerk shall send a certified copy of this Order to the state court.

         3. Any pending motion is denied as moot.




                                                       Initials of Preparer           gga




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                             Page 3 of 3
